DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 20-21, 23, and 25-28 is/are pending.  Claim(s) 29-34 and 36-38 is/are withdrawn.  Claim(s) 1-19, 22, and 24 is/are canceled.
Response to Arguments
Applicant’s arguments, filed 9/30/2021, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 20, 23, and 28 has/have been withdrawn due to the Applicant’s amendments. 
Applicant’s arguments, filed 9/30/2021, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The 35 USC 112(b) of 26 has/have been withdrawn due to the Applicant’s amendments.

Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. 
Applicant argues the amended language is not taught by Anello.  The Examiner notes the language of claims 20-21, 23, 28, and 35 is taught as detailed below in the prior art rejection sections.  

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “said first and second three-dimensional shapes”, which should be “said first and said second three-dimensional shapes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21, 23, 25-28, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites "such that when it moves axially or angularly the IOL moves with it".  It is unclear what each instance of "it" refers to in this phrase.  For purposes of examination the Examiner considers each instance of it to refer to the at least one actuator or the at least one teeth arrangement. 
Claim 20 recites "a second three-dimensional shape, when at rest, the at least one actuator comprises a latch operable…".  It is unclear which feature the "when at rest" phrase goes with: (i) "a second three-dimensional shape, when at rest" or (ii) "when at rest, the at least one actuator comprises a latch operable…".  For purposes of examination the Examiner considers the language to be option (i).
Claims 25 and 28 each recites the limitation "the first spatial configuration".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes this limitation was deleted by Applicant at amendment.
Claims 26 and 28 each recites the limitation "the second spatial configuration".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes this limitation was deleted by Applicant at amendment.
Claim(s) 21, 23, 27, and 35 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21, 23, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anello, et al (Anello) (US 5,728,155).
Regarding Claim 20, Anello teaches a lens support structure (e.g. abstract; Figures 10-18; structures other than external laser source and optic/IOL #34) for supporting an intraocular lens (IOL) (e.g. Figures 10-18; holds the IOL, #34), 
the lens support structure being configured and operable to be securely implanted in a lens capsule of a human eye and hold the IOL in one position out of a plurality of positions (e.g. column 5, line 66 to column 6, line 10), the lens support structure comprising: 
a lens repositioning assembly (e.g. Figures 14, 16-17; features around #34) configured and operable to be activated remotely by a remote energy source and controllably and independently displace the IOL in at least one of axial or angular directions, respectively, along or around an optical axis of the IOL, thereby enabling moving the IOL between the plurality of positions (e.g. column 8, line 62 to column 9, line 10), 
the repositioning assembly comprises at least one actuator (e.g. column 8, line 62 to column 9, line 10; column 9, lines 32-42; a pair of alternating #30s causes and at least one teeth arrangement (e.g. Figures 14, 16-17; the threads form teeth) facing each other (e.g. Figures 10-11, 14), wherein in one of the at least one actuator and the at least one teeth arrangement has a fixed spatial relationship with the IOL (the teeth are fixed at the radial outer diameter of the lens and that diameter does not change and is thereby fixed) such that when it moves axially or angularly the IOL moves with it (e.g. Figures 10-12, as the components are attached to each other, they move together), the at least one actuator being reversibly shiftable between a first three-dimensional shape, when activated by the remote source energy, and a second three-dimensional shape, when at rest (e.g. column 8, line 62 to column 9, line 10; the actuator has three-dimensional shape associated with each configuration), the at least one actuator comprises a latch (e.g. Figures 12-13, #5) operable to selectively engage and disengage with the at least one teeth arrangement (e.g. Figures 14, 16-17; as the device is actuated it moves from tooth to tooth, engaging a new one and disengaging the previous one) such that when engaging the latch pushes against one tooth of the at least one teeth arrangement (e.g. Figures 14, 16-17) and causes a relative axial or angular incremental movement between the at least one actuator and the at least one teeth arrangement, resulting in said controllable displacement of the IOL between two adjacent positions of said plurality of positions (e.g. column 9, lines 32-42).  

Regarding Claim 21, the repositioning assembly is configured to provide incremental transitions of said IOL between at least part of said plurality of positions (e.g. column 9, lines 32-42).
Claim 23, the actuator and the teeth arrangement define a ratchet mechanism (e.g. Figures 14, 16-17) such that the relative incremental movement occurs in only one direction in each of the axial or angular directions (e.g. column 9, lines 32-42; when only #30s in a single direction are actuated).
Regarding Claim 28, said remote energy source is configured and operable to provide heat to said at least one actuator thereby causing said reversible shifting of the actuator between the first and the second spatial configurations (e.g. column 8, line 62 to column 9, line 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 35 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Anello as discussed supra and further in view of Humayun, et al (Humayun) (US 2015/0272727 A1).
Regarding Claim 35, Anello discloses the invention substantially as claimed but fails to teach there is a fibrous protector.
 Humayun teaches an intraocular implant having a fibrous protector (e.g. [0050]). 
Humayun and Anello are concerned with the same field of endeavor as the claimed invention, namely intraocular implants placed in the capsular bag.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Anello such that there is a fibrous protector as taught by Humayun in order to prevent capsular fibrosis (e.g. Humayun, [0050]).

The combination of Humayun and Anello teaches: 
is configured and operable to seal the repositioning assembly and prevent tissue invasion to the repositioning assembly (the assembly is sealed where it is coated; e.g. Humayun, [0050]) while enabling user inspection and activation of the repositioning assembly (a user is able to view the device and also able to activate the change in the assembly).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        1/19/2022